Case 1:16-cr-00614-AMD Document 159 Filed 10/26/18 Page 1 of 1 PageID #: 3353


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Dietrich L. Snell
October 26, 2018                                                                                                        Member of the Firm
                                                                                                                        d 212.969.3830
By ECF                                                                                                                  f 212.969.2900
                                                                                                                        dsnell@proskauer.com
                                                                                                                        www.proskauer.com
The Honorable Dora L. Irizarry
Chief United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:        United States v. Dan Zhong
                        Criminal Docket No. 16-614 (DLI)

Dear Chief Judge Irizarry:

       I write in connection with defendant Dan Zhong’s pending motion for authorization to
take Rule 15 depositions (Dkt. No. 147), and specifically to respond to the government’s letter of
October 15, 2018 (Dkt. No. 155). In its letter, the government – referencing defined terms that
appear in its opposition to Mr. Zhong’s Rule 15 motion (Dkt. No. 153) – informed the Court
about the status of ongoing discussions between the government and counsel for Rilin
Construction regarding (i) the eleven witnesses whose deposition the defense wishes to take
pursuant to Rule 15, and (ii) some number of other “Rilin workers” whom the government
apparently sought to have testify in the grand jury nearly three years ago. (Id. at 1).

        The defense wishes to clarify that the question whether any of the individuals referenced
in clause (ii) above would be available at trial has no bearing on the sole issue before the Court at
this time, namely, whether the defense has demonstrated the “exceptional circumstances”
necessary under Rule 15(a)(1) for the Court to authorize the depositions of the witnesses
referenced in clause (i). The government has not moved under Rule 15 with respect to its
potential witnesses; nor has it indicated any intention of doing so.

        Accordingly, the Court should not delay its decision on Mr. Zhong’s Rule 15 motion
pending any further submission by the government. Indeed, given the fast-approaching January
7, 2019 trial date and the fully-briefed status of that motion, the defense respectfully requests that
the Court issue its decision at the earliest possible time, in order to allow the parties to navigate
the significant (but manageable) logistical challenges associated with any depositions the Court
might authorize, and still have sufficient time to prepare for trial.

                                                                                                Respectfully submitted,

                                                                                                /s/ Dietrich L. Snell
                                                                                                Dietrich L. Snell
cc:          AUSA Alexander A. Solomon (by ECF)
             AUSA Douglas M. Pravda (by ECF)
             AUSA Ian C. Richardson (by ECF)
             AUSA Nicholas J. Moscow (by ECF)

      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
